IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


R.S.,                                     : No. 262 MAL 2015
                                          :
                    Respondent            :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
              v.                          :
                                          :
                                          :
T.T.,                                     :
                                          :
                    Petitioner            :


                                       ORDER


PER CURIAM

        AND NOW, this 4th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.